            Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    DAVIDA WHITTAKER, 5001 Marlborough                 )
    Terrace, Upper Marlboro, MD, 20772,                )
                                                       )
      Plaintiff,                                       )
                                                       )
                   v.                                  )
                                                       )
    COURT SERVICES AND OFFENDER                        )
    SUPERVISION AGENCY FOR THE                         )
    DISTRICT OF COLUMBIA, 633 Indiana                  )
    Avenue, Washington, D.C. 20004,                    )
                                                       )
      Serve - US Attorney General’s Office,            )   CASE NO.: ____________
      Acting AG Matthew Whittaker                      )
      Department of Justice                            )
      950 Pennsylvania Avenue NW                       )
      Washington, D.C. 20530                           )
                                                       )
      Serve – U.S. Attorney for the District of        )
      Columbia, Jessie Liu,                            )
      555 4th Street NW                                )
      Washington, D.C. 20004                           )
                                                       )
           and                                         )
                                                       )
    UNITED STATES OF AMERICA,                          )
                                                       )
      Serve - US Attorney General’s Office,            )
      Acting AG Matthew Whittaker                      )
      Department of Justice                            )
      950 Pennsylvania Avenue NW                       )
      Washington, D.C. 20530                           )
                                                       )
      Serve – U.S. Attorney for the District of        )
      Columbia, Jessie Liu,                            )
      555 4th Street NW                                )
      Washington, D.C. 20530,                          )
                                                       )
             Defendants.                               )
                                                       )
                                                       )

                                                  1 
 
            Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 2 of 17




COMPLAINT FOR NEGLIGENCE AND OTHER TORTS RESULTING IN PERSONAL
                INJURIES AND MONETARY DAMAGES
       COMES NOW the Plaintiff, Davida Whittaker (hereinafter referred to as “Plaintiff” or

“Ms. Whittaker”), by and through her attorney, Evan A. Parke, Esq., of Parke PLLC, and files

this cause of action against the Defendants herein and states and alleges as follows:

                  JURISDICTION, VENUE AND JURY TRIAL REQUEST
       1.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a), 28 U.S.C. § 1346(b)(1) and 28 U.S.C. § 2671, and because the Plaintiff seeks damages

in excess of $75,000.00.

       2.       The venue is proper pursuant to 27 U.S.C. §1391(c) as a substantial part of the

events or omissions giving rise to the claim occurred in the District of Columbia.

       3.       Plaintiff requests trial by jury.

                                           THE PARTIES

       4.       Presently Plaintiff is domiciled in the State of Maryland and is a resident of

Maryland at the above-captioned address. At all times pertinent to this matter, however, Ms.

Whittaker was domiciled in Washington, D.C., which is where a substantial part of the events or

omissions giving rise to the claim occurred.

       5.       Defendant Court Services and Offender Supervision Agency for the District of

Columbia (“CSOSA”) is a federal government agency, which operates in the District of

Columbia, and whose main address is 633 Indiana Avenue, Washington, D.C. 20004; and it acts

through itself and/or its respective employees, servants and or real and/or ostensible and/or

apparent agents in providing its services (“CSOSA Staff”).




                                                    2 
 
            Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 3 of 17



       6.       As noted, Defendant CSOSA is a federal agency. It is part of Defendant United

States of America. Defendant United States of America is domiciled within the jurisdiction and

venue of this court, the District of Columbia.

       7.       As used herein in this complaint, the term “Defendants” shall mean CSOSA and

the United States of America.

                   COMPLIANCE WITH THE FEDERAL TORT CLAIMS ACT

       8.       Plaintiff realleges paragraphs 1-7.

       9.       This is an action by Plaintiff against the Defendants under the Federal Tort

Claims Act, 28 U.S.C § 2671 and 28 U.S.C. § 1346(b)(1), for personal injuries and damages

sustained by Plaintiff as described below.

       10.      On or about June 6, 2018, the Plaintiff submitted her Standard Form 95,

supplemental demand packet and supporting documents to the address previously identify by the

U.S. Department of Justice (USDOJ) for communications about this matter—the U.S.

Department of Justice, Civil Division – Torts Branch, to the attention of Hope L. Swann,

Paralegal Specialist, P.O. Box 888, Benjamin Franklin Station, Washington, DC 20044—as well

as to the then Acting Director of CSOSA, James D. Berry, CSOSA, 633 Indiana Avenue, NW,

Washington, DC 20004-2902.

       11.      In a letter dated July 18, 2018, Ms. Swann of the USDOJ responded to confirm

that the supplemental demand packet had been received.

       12.      In a letter sent by certified mail dated August 2, 2018, James Touhey, Jr.,

Director, Torts Branch, USDOJ, indicated that Ms. Whittaker’s claim was being denied.

       13.      Accordingly, Ms. Whittaker has standing to sue and this suit is being commenced

within six months of the certified mailing of the denial letter.



                                                  3 
 
          Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 4 of 17



                                          BACKGROUND

        14.     CSOSA is responsible for supervising offenders on probation in the District of

Columbia including those who are on probation for matters handled by the Superior Court for the

District of Columbia. The National Capital Revitalization and Self-Government Improvement

Act of 1997 (Revitalization Act) established CSOSA to provide community supervision for adult

offenders on probation, parole and supervised release in the District of Columbia. CSOSA

supervises offenders though the use of (among other things) CSOSA Staff, who implement

CSOSA’s policies, practices and customs in the scope of their employment.

        15.     CSOSA is responsible for hiring, training and supervising CSOSA Staff.

        16.     CSOSA endeavors to protect the safety of the public from the offenders it

supervises including complaining witnesses and victims. One of CSOSA’s missions is to identify

risks associated with adult offenders to help ensure the protection of victims. CSOSA targets

more resources to those supervised at the highest risk levels to help ensure the safety of the

public and crime victims.

        17.     Supervising offenders and protecting victims in domestic violence cases are high

priorities for CSOSA. CSOSA recognizes that defendants in domestic violence cases may be

more inclined to reoffend, including against the same victims.

        18.     As part of the supervision process, CSOSA identifies risks posed by offenders to

the public and to prior victims. CSOSA then takes actions to mitigate those risks, coordinating

with law enforcement and judicial resources as needed including on an expedited basis when the

safety of the public or of victims are at issue.

        19.     CSOSA is to hold offenders accountable for any behaviors that violate the terms

of probation or supervision, or that place the public and victims at risk. CSOSA recognizes the



                                                   4 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 5 of 17



importance of providing information to law enforcement and judicial representatives on a timely

basis to ensure that non-compliant behavior by the supervised offender, which places the public

and prior victims at risk, is promptly addressed.

       20.     CSOSA has designed case management practices, policies and customs that are

intended to protect the public and the prior victims while the offender is being supervised. These

practices, policies and customs help ensure that offenders are being properly supervised based on

the level of risk associated with the offender. CSOSA maintains accurate records about a

supervised offender, including the location of the offender’s residence, to facilitate among other

things (a) home visits, and (b) the execution of arrest warrants as needed.

       21.     GPS monitoring is used by CSOSA for high risk offenders. CSOSA is responsible

for training CSOSA Staff on how to properly supervise offenders subject to GPS monitoring.

       22.     CSOSA uses probation success and revocation rates as a metric in determining

CSOSA’s success as an organization. Consequently, there is risk that CSOSA Staff might elevate

the goal of ensuring that an offender is successful on probation or supervision, on the one hand,

above the goal of promptly revoking probation or supervision to protect the public (including

former victims of an offender) from recidivist conduct, on the other hand.

       23.     Plaintiff Davida Whittaker was the complaining witness in Superior Court Case

No. 2016 DVM 001387 (“First 2016 Domestic Violence Case”), a domestic violence criminal

case brought by the Government against defendant Clayton Morris (“Mr. Morris”), where Mr.

Morris was charged with simple assault, unlawful entry and attempted possession of a prohibited

weapon stemming from an assault and other violent crimes committed by him against Ms.

Whittaker. The actions by Mr. Morris caused Ms. Whittaker physical harm and were emotionally

traumatizing and included, among other things, Mr. Morris holding Ms. Whittaker captive and



                                                    5 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 6 of 17



making threats on her life. Ms. Whittaker also was the complaining witness in another domestic

violence proceeding, 2016 DVM 001529 (“Second 2016 Domestic Violence Case”), commenced

against Mr. Morris while the First 2016 Domestic Violence Case was pending due to (a) Mr.

Morris’s failure to abide by the conditions of release in the First 2016 Domestic Violence case,

and (b) Mr. Morris making additional threats against Ms. Whittaker while the First 2016

Domestic Violence Case was pending.

       24.     At the time the First 2016 Domestic Violence Case and Second 2016 Domestic

Violence Case were pending, Mr. Morris had several prior arrests for violent conduct and a prior

conviction in D.C. Superior Court, Case No. 2014 DVM 002051 (“2014 Case”), where Mr.

Morris was charged with simple assault, attempted threats and attempted possession of a

prohibited weapon. Ultimately Mr. Morris pled guilty to attempted possession of a prohibited

weapon in the 2014 Case.

       25.     On or around September 29, 2016, Mr. Morris plead guilty to various charges in

the First 2016 Domestic Violence Case and Second 2016 Domestic Violence Case and was

sentenced to one hundred and eighty days in jail, with ninety days suspended, with two years of

probation, with the sentences to run concurrently.

       26.     Mr. Morris’s probation for the First 2016 Domestic Violence Case and Second

2016 Domestic Violence Case was to be supervised by CSOSA. On or around the time that Mr.

Morris’s probation began being supervised by CSOSA, on information and belief, CSOSA was

aware of Mr. Morris’s past alleged violent conduct including prior convictions for domestic

violence-related crimes.

       27.     As part of the conditions of probation, Mr. Morris was ordered to stay away from

and have no contact with Ms. Whittaker.



                                                6 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 7 of 17



       28.     In October 2016, while Mr. Morris was still incarcerated, Ms. Whittaker changed

residences out of concern for her safety and on the recommendation of the victim support

advocate affiliated with the U.S. Attorney’s Office for the District of Columbia.

       29.     After serving the incarcerated portion of his sentence, and after Mr. Morris was

released from jail, on or around February 16, 2017, Mr. Morris contacted Ms. Whittaker by

calling her work landline number several times. This violated the terms of his probation. Ms.

Whittaker promptly informed CSOSA Staff about this transgression on the same day that Mr.

Morris had called her.

       30.     Specifically, on February 16, 2017, Ms. Whittaker emailed Mr. Morris’s case

manager at CSOSA, Daisy Diallo, stating “Great Day, I would like to speak with you in

reference to Clayton Morris, he has called my job on several occasions after he was informed not

to contact me” (Whittaker Email). Ms. Whittaker provided two numbers in the Whittaker Email

where she could be reached: her personal cell phone and her work office number. The Whittaker

Email also contained her work cell phone number in the signature block. Ms. Whittaker then

spoke with CSOSA Staff and was informed that this issue—Mr. Morris improperly calling Ms.

Whittaker’s phone—would be addressed by CSOSA Staff during an office visit with Mr. Morris.

       31.     On February 21, 2017, CSOSA held an office visit with Mr. Morris to discuss the

claims by Ms. Whittaker that Mr. Morris had improperly contacted her work landline number.

During that meeting, CSOSA Staff inspected Mr. Morris’s phone to determine if he had

contacted Ms. Whittaker. During that inspection, CSOSA Staff placed a call to Ms. Whittaker’s

work landline number from Mr. Morris’s phone. Ms. Whittaker’s work landline number had

caller ID, and Ms. Whittaker saw that the call was coming from Mr. Morris’s phone. After

placing the call to Ms. Whittaker’s work landline number, CSOSA Staff hung up the phone.



                                                7 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 8 of 17



CSOSA Staff did not call Ms. Whittaker to let her know that CSOSA Staff (as opposed to Mr.

Morris) had placed the call.

       32.      During the above-described office visit between CSOSA Staff and Mr. Morris on

February 21, 2017, CSOSA Staff, on information and belief, showed or provided Mr. Morris

with a copy of the Whittaker Email while discussing Ms. Whittaker’s claims that Mr. Morris had

called her. Showing or providing the email to Mr. Morris was against the practices, policies and

customs of CSOSA.

       33.     Later on February 21, 2017, Ms. Whittaker called CSOSA to disclose that she had

been contacted again by Mr. Morris. Ms. Whittaker was then informed by CSOSA Staff that it

was CSOSA Staff, in particular, Daisy Diallo, who had called Ms. Whittaker from Mr. Morris’s

phone while CSOSA Staff was reviewing that phone, as opposed to Mr. Morris placing that call.

       34.     Ms. Whittaker then emailed the prosecutors who had handled the criminal cases

against Mr. Morris, stating “I can not do this, the Community service officer called my job from

Clayton’s phone.” The prosecutor responded that this is “[d]efinitely not something that is a

common practice, and she is trying to rectify it (by alerting her boss, who is going to call you).”

The prosecutor added “I can only imagine how frightening this must be for you….” One member

of CSOSA Staff stated in an email that Ms. Whittaker was “rightfully disappointed” by the

“mistake” made by CSOSA. Another member of CSOSA Staff referred to this transgression in

an email as a “mistake” and an “inconvenience” and requested that Ms. Whittaker “continue to

alert” CSOSA on any efforts by Mr. Morris to contact her.

       35.     Following the meeting between Mr. Morris and CSOSA Staff on February 21,

2017, Mr. Morris placed repeated calls to Ms. Whittaker and threatened her with great bodily

harm and death. He also threatened to hurt Ms. Whittaker’s child. Mr. Morris also called the



                                                 8 
 
          Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 9 of 17



work cell phone number identified in the signature block of the Whittaker Email. Ms. Whittaker

had not previously provided that number to Mr. Morris.

       36.     Ms. Whittaker spoke with CSOSA Staff on February 21, 2017, about the new

threats being made against her by Mr. Morris. CSOSA Staff attempted to reassure Ms. Whittaker

that they were protecting her. CSOSA Staff informed Ms. Whittaker that there now was an active

warrant for the arrest of Mr. Morris for his behavior, and that CSOSA had attempted to have Mr.

Morris come into CSOSA for an office visit on February 23, 2017. However, on information

and belief, at the time CSOSA Staff made these representations to Ms. Whittaker, the warrant

was not active, meaning, that the police were not actively attempting to execute the arrest

warrant as of February 21, 2017. Moreover, on information and belief, CSOSA had the wrong

phone number for Mr. Morris in its system, which was interfering with CSOSA’s attempt to

schedule the contemplated office visit with Mr. Morris for February 23, 2017.

       37.     Ms. Whittaker was informed of the inaccuracies described in the preceding

paragraph by CSOSA Staff during meetings held with CSOSA Staff on February 23, 2017.

During those meetings, Ms. Whittaker was also informed that CSOSA Staff (specifically, Daisy

Diallo) had either shown or provided a copy of the Whittaker Email to Mr. Morris during the

meeting on February 21, 2017, and that it was possible that CSOSA Staff may have disclosed to

Mr. Morris other information about Ms. Whittaker.

       38.     Later that day, Ms. Whittaker emailed a supervisor at CSOSA (James Smith) to

explain that CSOSA Staff “gave [Mr. Morris] information that I sent to Attorney Mark Hobel &

Michel Thomas” and “also gave him my cell phone number.” During a conversation with the

prosecutors that followed, Ms. Whittaker was informed that she should contact the police

directly if issues with Mr. Morris arise that threaten her safety. On information and belief, a



                                                 9 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 10 of 17



representative of the U.S. Attorney’s Office for the District of Columbia contacted the judge

responsible for handling probation matters for the First 2016 Domestic Violence Case and the

Second 2016 Domestic Violence Case to arrange an emergency Show Cause hearing to address

this high-risk situation.

        39.     From the time that Ms. Whittaker first notified CSOSA Staff about the improper

contact from Mr. Morris on February 16, through February 22, 2017, on information and belief,

CSOSA did not complete and did not timely submit to the Court a violation report for Mr.

Morris, or otherwise alert the prosecutor or the court that they believed Mr. Morris had violated

his terms of probation by contacting Ms. Whittaker and making threats on her life.

        40.     On February 23, 2017, the police attempted to execute the arrest warrant for Mr.

Morris relating to his threats on Ms. Whittaker and his impermissible contact with her. During

Ms. Whittaker’s meetings with CSOSA Staff on February 23, 2017, she interacted with CSOSA

Staff and police officials about the attempted execution of the arrest warrant. The police had

tracked Mr. Morris’s GPS device to a large apartment complex where Mr. Morris purportedly

resided. However, police officials—who had traveled to the apartment complex to execute the

arrest warrant and take Mr. Morris into custody—were not able to serve the arrest warrant on Mr.

Morris because CSOSA had failed to obtain from Mr. Morris the apartment number for where he

was residing in that complex. Consequently, the police ceased attempts at executing the warrant

and Mr. Morris remained at large in the community. Moreover, as of February 23, 2017, CSOSA

Staff could not provide absolute confirmation that Mr. Morris was still wearing his GPS device.

        41.     Ms. Whittaker also was informed during the meetings with CSOSA Staff and

discussions with police officials on February 23, 2017, that Mr. Morris’s GPS showed that Mr.

Morris had spent time near the metro stop located one block away from Ms. Whittaker’s new



                                                10 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 11 of 17



address in the District of Columbia. CSOSA Staff recognized that time was of the essence in

arresting Mr. Morris before he made good on his threats and harmed either Ms. Whittaker or Ms.

Whittaker’s daughter but, again, police officials were not able to execute the warrant on Mr.

Morris due to the failure of CSOSA Staff to maintain his correct apartment number.

       42.     During her meeting with CSOSA officials on February 23, 2017, Ms. Whittaker

also had discussions with CSOSA Staff about whether Mr. Morris had received Ms. Whittaker’s

new address from CSOSA. CSOSA could not confirm that CSOSA had not disclosed her new

address (or any other information) to Mr. Morris. CSOSA recommended that Ms. Whittaker

move residences to protect herself.

       43.     On February 24, 2017, CSOSA Staff emailed Ms. Whittaker to inform her that

she had now “submitted an Alleged Violations Report to Judge Nooter’s Chambers and have

received notice that an emergency Show of [sic] Cause Hearing has been scheduled for

Thursday, March 2, 2017, at 2:30 pm regarding this high risk matter,” adding “[p]lease continue

to alert the police and myself in the event he calls or contacts you in any way again.” A CSOSA

supervisor was copied on the email and followed up that CSOSA had a “commitment” to Ms.

Whittaker and thanked the CSOSA representative for “moving so quickly.” The supervisor

added “[p]art of our professional growth comes from making mistakes; our personal growth

comes with admitting to our mistakes and doing our best to learn from them.”

       44.     On March 3, 2017, CSOSA emailed Ms. Whittaker to inform her that Mr.

Morris’s probation had been revoked at the March 2, 2017, Show Cause hearing for violating his

conditions of release and Mr. Morris was to serve the remainder of his sentence (90 days) in jail.

       45.     Because CSOSA could not affirmatively represent that CSOSA had not disclosed

Ms. Whittaker’s new address to Mr. Morris—or other information that might place her at risk—



                                                11 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 12 of 17



Ms. Whittaker, following CSOSA’s recommendation, moved to a new address, incurring

additional costs and expenses.

        46.     The CSOSA Staff referenced above and implicated in this case were acting in the

scope of employment of CSOSA. This includes the following, which were CSOSA Staff at all

times pertinent to this case: Daisy Diallo, Bonnie Andrews, James Smith, Michael Johnson,

Kisha Gordon, Dawn Crenshaw, and Michelle Murphy.

                                   COUNT 1 - NEGLIGENCE

        47.      The foregoing allegations in paragraphs 1-46 are hereby re-alleged as though

fully set forth herein.

        48.     At all times relevant hereto, Defendants, acting through CSOSA and/or CSOSA

Staff, were involved with supervising Mr. Morris and ensuring public safety, including in

relation to his former victim, Ms. Whittaker.

        49.     At all times relevant hereto, Defendants had a duty to act according to standards

of care (including but not limited to those described in CSOSA’s publicly available materials and

those arising from CSOSA’s customs and practices) to protect the public—including Ms.

Whittaker—from Mr. Morris, who CSOSA regarded as a high-risk offender.

        50.     At all times relevant hereto, Defendants, acting through CSOSA and/or CSOSA

Staff, breached duties owed to Ms. Whittaker and applicable standards of care when CSOSA and

CSOSA Staff failed to act with the prudence that a reasonably careful person or entity would

exercise under circumstances similar to those in this case.

        51.     The negligence of the Defendants includes, but is not limited to, the following: (a)

the failure to properly supervise Mr. Morris, (b) the failure to properly provide services to Ms.

Whittaker, (c) contacting Ms. Whitaker from Mr. Morris’s phone and then hanging up the phone



                                                 12 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 13 of 17



(and not disclosing that the call had come from CSOSA Staff), (d) the failure to immediately

inform law enforcement or the court that Mr. Morris violated the terms of probation, (e) the

failure to immediately seek revocation of Mr. Morris’s probation when he violated the terms of

his probation, (f) the failure to maintain accurate records concerning Mr. Morris including the

specific apartment unit where he resided, (g) the failure to protect information disclosed by Ms.

Whittaker to CSOSA, and (h) on information and belief, the elevation of the goal of Mr. Morris

successfully completing probation over the obligation to immediately seek to revoke probation to

protect Ms. Whittaker from his recidivist conduct.

        52.     It was reasonably foreseeable that the negligent and enabling actions of the

Defendants would result in injury to Ms. Whittaker.

        53.     As a direct and proximate result of the aforesaid negligence, Ms. Whittaker was

injured and, inter alia, experienced pain and suffering including emotional harm and suffered

other compensatory damages including expenses arising due to CSOSA’s instruction in 2017 that

she should relocate.

        54.     WHEREFORE Ms. Whittaker demands judgment for (a) compensatory and other

non-punitive damages in this action in the full amount of $750,000, plus interest and costs

incurred, and (b) for punitive damages in the full amount of $250,000, plus interest and costs

incurred. Plaintiff also demands an award of attorney’s fees.



          COUNT 2 – NEGLIGENT SUPERVISION AND NEGLIGENT TRAINING

        55.     The foregoing allegations in paragraphs 1-54 are hereby re-alleged as though fully

set forth herein.




                                                13 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 14 of 17



       56.     At all times relevant hereto, Defendants, acting through CSOSA and/or CSOSA

Staff, were involved with supervising Mr. Morris and ensuring public safety concerning Mr.

Morris, including in relation to his former victim, Ms. Whittaker. Moreover, at all times relevant

hereto, Defendants were responsible for (a) the training of CSOSA Staff, (b) the hiring of

CSOSA Staff, and (c) the supervision of CSOSA Staff. This includes CSOSA Staff that were

implicated in the matters described above.

       57.     At all times relevant hereto, Defendants had a duty to act according to standards

of care (including but not limited to those described in CSOSA’s publicly available materials and

those arising from CSOSA’s customs and practices) to protect the public—including Ms.

Whittaker—from Mr. Morris, who CSOSA regarded as a high-risk offender, and, to this end, the

hire, train, and supervise CSOSA Staff appropriately.

       58.     At all times relevant hereto, Defendants, acting through itself and/or CSOSA

and/or CSOSA Staff, breached duties owed to Ms. Whittaker and applicable standards of care

when CSOSA and CSOSA Staff failed to act with the prudence that a reasonably careful person

or entity would exercise under circumstances similar to those in this case.

       59.     The negligence of the Defendants includes, but is not limited to, the failure to

properly hire, train and supervise CSOSA Staff.

       60.     It was reasonably foreseeable that the negligent and enabling actions of the

Defendants would result in injury to Ms. Whittaker.

       61.     As a direct and proximate result of the aforesaid negligence, Ms. Whittaker was

injured and, inter alia, experienced pain and suffering including emotional harm and suffered

other compensatory damages including expenses arising due to CSOSA’s instruction in 2017 that

she should relocate.



                                                14 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 15 of 17



        62.     WHEREFORE Ms. Whittaker demands judgment for (a) compensatory and other

non-punitive damages in this action in the full amount of $750,000, plus interest and costs

incurred, and (b) for punitive damages in the full amount of $250,000, plus interest and costs

incurred. Plaintiff also demands an award of attorney’s fees.



              COUNT 3 – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        63.     The foregoing allegations in paragraphs 1-62 are hereby re-alleged as though fully

set forth herein.

        64.     As set forth above, Defendants owed various duties to Ms. Whittaker, breached

them, and engaged in negligence.

        65.     It was reasonably foreseeable that Ms. Whittaker would be subjected to extreme

emotional distress and harm resulting from Defendants’ breaches.

        66.     Ms. Whittaker did, in fact, suffer extreme emotional distress and harm from

Defendant’s breaches including from the negligent acts undertaken by CSOSA Staff.

        67.     The breaches proximately caused Ms. Whittaker to experience extreme emotional

distress and harm.

        68.     WHEREFORE Ms. Whittaker demands judgment for (a) compensatory and other

non-punitive damages in this action in the full amount of $750,000, plus interest and costs

incurred, and (b) for punitive damages in the full amount of $250,000, plus interest and costs

incurred. Plaintiff also demands an award of attorney’s fees.




                                                15 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 16 of 17




                               COUNT 4 – GROSS NEGLIGENCE

        69.     The foregoing allegations in paragraphs 1-68 are hereby re-alleged as though fully

set forth herein.

        70.     The deviation from the ordinary standard of care by Defendant, as described

above, was extreme to the point that Defendants acted in wanton, willful and reckless disregard

or conscious indifference for the rights and safety of Ms. Whittaker.

        71.     As a direct and proximate result of the aforesaid gross negligence, Ms. Whittaker

was injured and, inter alia, experienced pain and suffering including emotional harm and

suffered other compensatory damages including due to the need to relocate several times.

        72.     WHEREFORE Ms. Whittaker demands judgment for (a) compensatory and other

non-punitive damages in this action in the full amount of $750,000, plus interest and costs

incurred, and (b) for punitive damages in the full amount of $250,000, plus interest and costs

incurred. Plaintiff also demands an award of attorney’s fees.



                              COUNT 5 – VICARIOUS LIABILITY

        73.     Plaintiff incorporates by reference the allegations in paragraphs 1-72, above.

        74.     CSOSA and CSOSA Staff implicated in this matter were under the complete

control of the Defendants at all times material to this incident.

        75.     Defendants therefore are vicariously liable for CSOSA and CSOSA Staff

implicated in this matter.

        76.     WHEREFORE Ms. Whittaker demands judgment for (a) compensatory and other

non-punitive damages in this action in the full amount of $750,000, plus interest and costs



                                                 16 
 
         Case 1:19-cv-00199-CKK Document 1 Filed 01/28/19 Page 17 of 17



incurred, and (b) for punitive damages in the full amount of $250,000, plus interest and costs

incurred. Plaintiff also demands an award of attorney’s fees.



                                       JURY DEMAND

                            Plaintiff respectfully demand a jury trial.
Date: January 28, 2019

                                                 DAVIDA WHITTAKER
                                                 By Counsel




                                                 ___________________
                                                 Evan Andrew Parke (DC # 490141)
                                                 Parke PLLC
                                                 300 New Jersey Ave. NW, Suite 900
                                                 Washington, DC 20001
                                                 T: (202) 316-7324
                                                 F: (202) 318-0790
                                                 evan@parkepllc.com
                                                 Attorney for Plaintiff.




                                                17 
 
